Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 01, 2019

The Court of Appeals hereby passes the following order:

A19A1789, A19A1790, A19A1791, A19A1792, A19A1793, A19A1794, A19A1795,
    A19A1796, A19A1797, A19A1798, A19A1799, A19A1800, A19A1801,
    A19A1802, A19A1803, A19A1823. JAMES H. BURNETT v.
    CHONDRITE REO, LLC. (sixteen cases).

      Following foreclosure, Chondrite REO, LLC, acquired commercial property
located at 5616 Memorial Drive. Chondrite REO subsequently filed sixteen separate
dispossessory actions against JT Real Estate Holdings, Inc. and the occupants of
various suites. James Burnett purported to obtain a power of attorney from the
occupants, and he filed answers on behalf of JT Real Estate Holdings and the
occupants.1 On February 13, 2019, the trial court issues writs of possession in all
sixteen cases. James Burnett filed notices of appeal in those cases as “Attorney-In-
Fact, Authorized Representative on Behalf of OCCUPANT(S) Ens Legis.” We,
however, are unable to consider these appeals.
      Although Burnett purported to obtain a power of attorney, such a document
does not confer the authority to practice law. See In re Estate of Aquilla Wheeler, __
Ga. App. __ (Case Number A18A1971, decided March 6, 2019). In Georgia, “[o]nly
a duly licensed attorney may answer a complaint for a person who does not appear
pro se.” Keith v. Alexander Underwriters Gen. Agency, 219 Ga. App. 36, 38 (463
SE2d 732) (1995). Because Burnett is not an attorney, he may not represent others –
including corporations – in a court of record. See id.; OCGA § 15-19-51 (a) (1);

      1
       In the dispossessory action against the corporation, Burnett signed the answer
as “Jim Burnett, Agent for J. T. Real Estate Holdings, LLC.” In the fourteen
dispossessory actions against the various tenants, all answers were unsigned.
Eckles v. Atlanta Tech. Group, 267 Ga. 801, 803-804 (2) (485 SE2d 22) (1997);
Aniebue v. Jaguar Credit Corp., 308 Ga. App. 1, 1 n.1 (708 SE2d 4) (2011);
Congress Re-Insurance Corp. v. Archer-W. Contractors, 226 Ga. App. 829, 831 (1)
(487 SE2d 679) (1997).
      Because all notices of appeal filed in these cases were filed by Burnett in a
representative capacity, the notices of appeals are void, and these appeals are hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/01/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.